Citation Nr: 1452007	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected low back disability.

5.  Entitlement to an increased rating in excess of 10 percent for a low back disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1988, and from February 2003 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied the Veteran's request to reopen previously denied claims for service connection for a neck disorder and for a right shoulder disorder, as well as denied a rating in excess of 10 percent for a low back disability.  A notice of disagreement (NOD) was received in September 2009, and a statement of the case (SOC) was issued in January 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In December 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Following the hearing, the Veteran's representative submitted a post-hearing brief in support of her claims.  The Board's decision reopening the previously denied claims for service connection for a neck disorder and for a right shoulder disorder is set forth below.  The reopened claims for service connection for a neck disorder and for a right shoulder disorder, on the merits, as well as the claim for an increased rating in excess of 10 percent for a back disorder, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the matter of service connection for PTSD-for which the Veteran has completed the first of two actions required to place the claim in appellant status.  VA will notify the Veteran when further action, on her part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a June 2007 rating decision, the RO denied service connection for, inter alia, a neck disorder; although notified of the denial in June 2007, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the June 2007 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a neck disorder, and raises a reasonable possibility of substantiating the claim.

4.  In a June 2007 rating decision, the RO denied service connection for, inter alia, a right shoulder disorder; although notified of the denial in June 2007, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

5.  Additional evidence associated with the claims file since the June 2007 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision in which the RO, inter alia, denied service connection for a neck disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the June 2007 denial is new and material, the criteria for reopening the claim for service connection for a neck disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2007 rating decision in which the RO, inter alia, denied service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  As pertinent evidence received since the June 2007 denial is new and material, the criteria for reopening the claim for service connection for a right shoulder disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that the  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002)  includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable dispositions of the Veteran's request to reopen the claims for service connection for a neck disorder and for a right shoulder disorder, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the June 2007 rating decision, the RO denied service connection for a neck disorder and a right shoulder disorder.  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records, a June 2007 VA examination report, and private treatment records.  The RO denied the claims because there was no record of treatment in service for either disorder.  Although notified of the denial in June 2007, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the June 2007 denial of service connection for a neck disorder and a right shoulder disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claims.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In September 2009, the Veteran filed a petition to reopen her previously denied claims of service connection for a neck disorder and a right shoulder disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of service connection for the Veteran's neck disorder and right shoulder disorder was the RO's June 2007 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since June 2007 consists of VA treatment records, the report of a May 2009 VA examination, and oral and written statements by the Veteran.  This added evidence includes the  Veteran's statement during  her December 2012 Board hearing that her private physician, Dr. K.W., had informed her that her neck disorder and right shoulder disorder may be related to her service-connected low back disability.

The Board finds that such newly-received evidence provides a basis for reopening the claims for service connection for a neck disorder and a right shoulder disorder.  In this regard, the evidence is "new" because it was not before the AOJ at the time of the June 2007 rating decision, and is not duplicative or cumulative of evidence previously of record as it suggests a possible relationship between the Veteran's current neck and right shoulder disorders and her service-connected low back disability.  In this regard, the June 2007 decision denied service connection for a neck disorder and right shoulder disorder on the basis that there was no current disability related to service; however, the  Veteran's statements-which are presumed credible for the purpose of reopening a claim-suggest a possible secondary relationship to her service-connected low back disability.  With respect to the Veteran's secondary theory of entitlement, there is no etiology opinion of record addressing such theory.  Therefore, as this evidence triggers VA's duty to obtain an examination and/or opinion, the Board finds that it is new and material and raises a reasonable possibility of substantiating the Veteran's service connection claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, as new and material evidence has been received, the Veteran's claims of entitlement to service connection for a neck disorder and a right shoulder disorder are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As explained below, however, inasmuch as the record does not currently include sufficient evidence to decide the claims for service connection, on the merits, these matters are being remanded for further action.


ORDER

As new and material evidence to reopen the claim for service connection for a neck disorder has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a right shoulder disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board notes that the Veteran's claims for service connection for a neck disorder and a right shoulder disorder have been expanded to include the theory of secondary service connection.  However, the Veteran has not been provided notice of what is need to support such a claim under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, on remand, the RO should afford the Veteran appropriate notice in connection with these claims.

In June 2007, the Veteran underwent a VA examination to determine the nature and etiology of her claimed neck disorder.  The examiner determined that the Veteran's neck disorder was not related to service because there was no documentation of neck pain during her military service.  The Veteran has since asserted that her neck disorder is the result of her low back disability.  Under these circumstances, the Board finds that further medical opinion is needed to address whether the Veteran's neck disorder is secondary to her service-connected low back disability.  Furthermore, the Board notes that the Veteran has not been afforded a VA examination with respect to her claim for a right shoulder disorder, although  VA treatment records indicate that she has been diagnosed with right shoulder impingement syndrome.  The Board also finds that the medical evidence currently of record is inadequate to resolve the service connection claim for a right shoulder disorder, and further examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the neck and right shoulder, by an appropriate physician, at a VA medical facility.  The Board emphasizes that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened and/or increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

With respect to the claim for a rating in excess of 10 percent for a low back disability, the Board notes that the Veteran was most recently evaluated for her back disability in May 2009.  The Board observes that it has now been more than five years since the Veteran has undergone a comprehensive spine examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, the Veteran's statements during her December 2012 Board hearing suggest that her service-connected low back disability has increased in severity since her last examination.  The Veteran claimed that she deals with constant pain in her lower back and sometimes is unable to get out of bed.  This statement raises a question as to whether the Veteran's back disability has worsened since she was last evaluated in May 2009.  

Given the possible increase in severity as well as the length of time since the last examination, the Board finds that a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected low back disability.  Id.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Hines, Illinois, dated through November 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Hines VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Also, the AOJ should, through a VCAA compliant letter, give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any written from Dr. K.W. regarding the etiology of her neck and right shoulder disorders.   The AOJ should notify the Veteran of what is needed to support claims for service connection for neck and shoulder disorders, and explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims.  

Finally, the Board notes that review of the Veteran's paperless, electronic Veterans Benefits Management System (VBMS) file reveals that, in a June 2013 rating decision, the AOJ denied service connection for PTSD.  The Veteran filed a notice of disagreement with respect to the denial of this claim in August 2013.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative an SOC with respect to the denial of service connection for PTSD, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of service connection for PTSD, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding VA treatment records, to include from the Hines VAMC, dated since November 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to include any written statement from Dr. K.W. regarding the etiology of her neck and right shoulder disorders.

Notify the Veteran of what is needed to support her claims for service connection for neck and right shoulders on a secondary basis. 

Also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination, by an appropriate physician, to determine the nature and etiology of her neck and right shoulder disorders.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should clearly identify all neck and right shoulder disorders.

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a)  had its onset in or is otherwise medically related to service; or if not (b) the disability was caused or is aggravated by service-connected lumbar spine disability. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss all in- and post-service evidence, and the Veteran's lay assertions (to include any assertions as to the onset and continuity of symptoms, which she is competent to assert). 

All examination findings, along with complete rationale for the conclusions reached, must be provided.
	
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA spine examination to determine the nature and severity of her service-connected low back disability.  The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has any neurological manifestations of the lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.
All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matters remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claims and/or the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim(s) in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


